No. 14328

             IN THE SUPREME c      m   OF THE STATE OF MONTANA

                                        1978



STATE ex rel., RIcHAFCl K. JENNXS,

                        Relator,



THE DISTRICT COUET OF THE THIRD JUDICIAL
DISTRICT e t al.,

                        Respondents.




Counsel o f Record:

     For Relator:

         Jack Scanlon argued, Anaconda, Montana

     For Respondents:

         Knight, Dahocd, mckay a d IWLean, Anaconda, Montana
         Conde Mackay argued, Anaconda, Wntana



                                           Suhnitted:   July 21, 1978


            j.
Filed: &&    -
            -Y   w
Mr.    J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion of
 t h e Court.


         Relator, ~ i c h a r dK. J e n n i n g s , h a s a p p l i e d t o t h i s C o u r t

f o r a w r i t of supervisory c o n t r o l t o be d i r e c t e d t o t h e D i s -

t r i c t C o u r t of t h e T h i r d J u d i c i a l D i s t r i c t , Deer Lodge

County, and t o Honorable R o b e r t J. Boyd and Honorable Arnold
Olsen.        The a p p l i c a t i o n c o n c e r n s j u r i s d i c t i o n o v e r c h i l d

c u s t o d y p r o c e e d i n g s i n i t i a t e d i n Montana by r e l a t o r ' s former

w i f e , Sandra J e n n i n g s , a s a r e s p o n s e t o s i m i l a r p r o c e e d i n g s
b r o u g h t by r e l a t o r i n Iowa.

         R i c h a r d and Sandra J e n n i n g s were m a r r i e d i n Iowa on

J u l y 2 5 , 1976.         I t w a s Sandra J e n n i n g s '        second m a r r i a g e .
Some two months l a t e r , t h e y were s e p a r a t e d .                 The husband, as

p e t i t i o n e r , was g r a n t e d a d e c r e e of d i s s o l u t i o n of m a r r i a g e
o n F e b r u a r y 2 4 , 1977, t h r e e d a y s a f t e r t h e b i r t h of t h e

c o u p l e ' s d a u g h t e r . The d e c r e e awarded c u s t o d y of t h e c h i l d

t o t h e wife.         A t that time,           s h e a l s o had c u s t o d y o f h e r s o n

under a d e c r e e of d i s s o l u t i o n from h e r p r e v i o u s m a r r i a g e .

        During t h e e n s u i n g months, a number o f problems a r o s e

w i t h r e s p e c t t o t h e h u s b a n d ' s v i s i t a t i o n r i g h t s and t h e
p a r t i e s r e t u r n e d t o t h e Iowa c o u r t on two o c c a s i o n s f o r

f u r t h e r c l a r i f i c a t i o n of t h e s e r i g h t s .    On October 3 , 1977,

t h e w i f e moved t o Anaconda, Nontana, t o e s c a p e what s h e h a s

termed t h e h u s b a n d ' s " a b u s e and h a r a s s m e n t " .         After she
moved, t h e husband r e t u r n e d t o t h e Iowa c o u r t and r e c e i v e d

a n o r d e r t e r m i n a t i n g h i s c h i l d s u p p o r t payments and g r a n t i n g
him c u s t o d y of t h e c o u p l e ' s d a u g h t e r .         A short t i m e later,

t h e w i f e ' s f i r s t husband r e t u r n e d t o t h e Iowa c o u r t from h i s
home i n Nebraska and r e c e i v e d a s i m i l a r o r d e r w i t h r e s p e c t
t o t h e c h i l d of t h e w i f e ' s m a r r i a g e t o him.            The w i f e d i d

n o t a t t e n d e i t h e r of t h e s e hearings.
         On ~ p r i 21, 1978, r e l a t o r f i l e d t h e Iowa o r d e r modi-
                    l

f y i n g c u s t o d y w i t h t h e C l e r k of t h e D i s t r i c t C o u r t , Deer
Lodge County, Montana, s o t h a t i t m i g h t b e e n f o r c e d i n t h i s
s t a t e p u r s u a n t t o s e c t i o n 61-416,       R.C.M.    1947 (Supp. 1 9 7 7 ) .

On t h e h u s b a n d ' s m o t i o n , t h e Honorable Arnold O l s e n , s i t t i n g

i n t h e a b s e n c e of Honorable R o b e r t J. Boyd, i s s u e d a n o r d e r
g i v i n g f u l l f a i t h and c r e d i t t o t h e Iowa p r o c e e d i n g s and

d i r e c t i n g t h e w i f e t o s u r r e n d e r c u s t o d y of t h e d a u g h t e r t o

t h e husband.          The w i f e w a s never s e r v e d w i t h t h i s o r d e r .

        On May 3 , 1978, t h e w i f e p e t i t i o n e d t h e D i s t r i c t C o u r t
f o r a h e a r i n g c h a l l e n g i n g t h e j u r i s d i c t i o n of t h e Iowa

d i s t r i c t c o u r t t o modify t h e d e c r e e of d i s s o l u t i o n as t o

custody.         T h a t s a m e d a y , Judge O l s e n a g a i n o r d e r e d t h e w i f e

t o r e l i n q u i s h c u s t o d y of h e r d a u g h t e r .   However, Judge Boyd,

having r e t u r n e d t o t h e bench, i s s u e d a temporary r e s t r a i n i n g

o r d e r p r o h i b i t i n g t h e husband from t a k i n g c u s t o d y of t h e

daughter u n t i l a hearing could be held concerning t h e matter.

On May 9, t h e w i f e p e t i t i o n e d t h e c o u r t t o modify t h e Iowa

d e c r e e of d i s s o l u t i o n and r e t u r n l e g a l c u s t o d y of h e r d a u g h t e r

t o her.       T h a t same d a y , c o u n s e l f o r r e l a t o r f i l e d a motion
s e e k i n g f u l l f a i t h and c r e d i t f o r t h e Iowa o r d e r o b t a i n e d by

t h e w i f e ' s f i r s t husband w i t h r e s p e c t t o t h e w i f e ' s son.
The f i r s t husband l a t e r o b t a i n e d c u s t o d y of t h e s o n t h r o u g h

habeas c o r p u s p r o c e e d i n g s i n t h e S t a t e of Washington where
t h e w i f e had t a k e n t h e s o n f o r m e d i c a l t r e a t m e n t .
        On May 30, r e l a t o r moved t h a t t h e temporary r e s t r a i n i n g
o r d e r b e quashed, t h e p e t i t i o n f o r m o d i f i c a t i o n d i s m i s s e d ,

and t h e A p r i l 21 o r d e r e n f o r c e d .       Judge Boyd d e n i e d t h e
h u s b a n d ' s motion and o r d e r e d him t o s e e k a w r i t o f s u p e r -

v i s o r y c o n t r o l i n t h i s C o u r t t o d e t e r m i n e t h e q u e s t i o n of
jurisdiction.            W e hold t h a t supervisory c o n t r o l i s n o t a

n e c e s s a r y remedy under t h e s e f a c t s t o d e t e r m i n e t h e r e l i e f

s o u g h t by r e l a t o r .
         T h i s C o u r t , i n S t a t e e x r e l . Woodahl v . D i s t r i c t C o u r t

( 1 9 7 5 ) , 166 Mont. 31, 38, 530 P.2d 780, 785, h e l d :

        " * * * when t h e f a c t s c l e a r l y show t h a t a p a r t y
        h a s no p l a i n , speedy o r a d e q u a t e remedy a t law,
        and when t h e r e i s no r i g h t of a p p e a l from a
        d i s t r i c t c o u r t ' s o r d e r , a w r i t of s u p e r v i s o r y
        c o n t r o l may i s s u e s o t h a t t h e d e c i s i o n of t h e
        lower c o u r t may b e reviewed by t h e Montana
        Supreme C o u r t "      .
        F u r t h e r , t h i s C o u r t , i n P e t i t i o n of C h a r l e s Waite, Jr.

( 1 9 6 4 ) , 143 Mont. 321, 322, 389 P.2d 407, 408, s t a t e d :

        " I t i s incumbent f u r t h e r upon p e t i t i o n e r s
        seeking o r i g i n a l j u r i s d i c t i o n i n t h i s c o u r t
        t o make a showing of t h e inadequacy o r u n a v a i l -
        a b i l i t y of any o t h e r remedy, e i t h e r i n t h e
        d i s t r i c t c o u r t o r by way of a p p e a l t o t h i s
        court "  .
        R e l a t o r h a s a p l a i n and speedy remedy a t law a v a i l a b l e

t o him by a p p e a l from any a c t i o n of t h e D i s t r i c t C o u r t .

T h e r e f o r e , t h e a p p l i c a t i o n of r e l a t o r i s d i s m i s s e d w i t h o u t

p r e j u d i c e and t h i s matter i s remanded t o t h e D i s t r i c t C o u r t

of t h e T h i r d J u d i c i a l D i s t r i c t f o r s u c h f u r t h e r p r o c e e d i n g s

a s i t may deem a p p r o p r i a t e .




W e Concur:



       %,-Jw
           WdWeq
        Chief J u s t i c e




  .-
                             -
 .,>v,%"-         6,    +               I N T E SUPREME COURT O THE STATE O MONTANA
                    H                 F           F

                                           No. 14328




STATE e x r e l . ,    RICHARD K.       JENNINGS,

                              Relator,



THE DISTRICT COURT O T E T H I R D
                           F H
J U D I C I A L DISTRICT, e t a l . ,

                              Respondents.




                                          O R D E R



       Through i n a d v e r t e n c e , t h e Opinion i n t h e above e n t i t l e d

c a u s e w a s s i g n e d by J u s t i c e Gene B.   Daly i n s t e a d of t h e

Honorable P e t e r G. Meloy, D i s t r i c t J u d g e , s i t t i n g f o r J u s t i c e

Daly   .
       W e hereby i s s u e a c o r r e c t i o n o r d e r s u b s t i t u t i n g Judge

Meloy f o r J u s t i c e Daly.

       D T D this
        AE             l s d - , day   of September, 1978.



                                                  s - , a p 4 % 4
                                                   #Chief     Justice




                                             t r i c t J u d g e , concu
                                                                           J